Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 1 of 64 PagelD 10788

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

BRYAN HANLEY, an individual on behalf of
himself and all others similarly situated,

Plaintiff,
CASE NO. 8:19-CV-00550-CEH-CPT
V.

TAMPA BAY SPORTS AND
ENTERTAINMENT LLC, a Delaware limited
liability company,

Defendant.

 

 

CLASS ACTION SETTLEMENT AGREEMENT

 

This Agreement (“Agreement” or “Settlement Agreement”) is entered into by and among
(i) Plaintiff Bryan Hanley (“Plaintiff”); (ii) the Settlement Class (as defined herein) (Plaintiff and
Settlement Class are collectively referred to as the “Plaintiffs” unless otherwise noted); and (iii)
Defendant Tampa Bay Sports and Entertainment LLC (“TBSE” or “Defendant’”). The Plaintiffs
and Defendant are collectively referred to as the “Parties.” This Agreement is intended by the
Parties to fully, finally and forever resolve, discharge, and settle the Released Claims (as defined),
upon and subject to the terms and conditions of this Agreement, and subject to the final approval
of the Court.

RECITALS

A. On March 5, 2019, Plaintiff filed a putative class action lawsuit in the United States
District Court for the Middle District of Florida. ECF No. |. The material allegations of the
Complaint centered on TBSE’s allegedly unlawful transmission of text messages via an automatic

telephone dialing system without first obtaining the recipients’ prior express written consent.
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 2 of 64 PagelD 10789

B. In response, on April 29, 2019, Defendant simultaneously filed three motions: (1)
TBSE’s Motion to Stay Proceedings, (2) TBSE’s Motion to Dismiss, and (3) TBSE’s Motion to
Strike Class Allegations. ECF Nos. 14, 15, 17. Plaintiff opposed what he considered Defendant’s
effort to obtain an indefinite stay. Before Plaintiff could respond to Defendant’s Motions to
Dismiss and to Strike the Class Allegations, Defendant also filed a Motion for Stay of Discovery
and, alternatively, for Phased Discovery. ECF Nos. 23, 25.

C. Ultimately, Plaintiff responded to all of Defendant’s aforementioned motions. ECF
Nos. 27-28. And shortly thereafter, on June 3, 2019, Plaintiff moved to certify this action as a class
action under Federal Rule of Civil Procedure 23 and to appoint his counsel, the law firm CAREY
RODRIGUEZ MILIAN GONYA LLP, as class counsel. ECF No. 29.

D. On June 25, 2019, presiding Judge Honeywell ordered the Parties to appear before
the Court on July 10, 2019 for a Preliminary Pretrial Conference and for a hearing on Defendant’s
Motions to Stay Proceedings and to Stay Discovery and for Phased Discovery. ECF Nos. 40-41.

E. Before the Parties appeared before the Court, the United States acknowledged the
basis for Defendant’s Motion to Dismiss: that the federal statute that the Plaintiff was suing under,
the Telephone Consumer Protection Act, 227 U.S.C. § 227, et. seg. (‘TCPA”), was alleged to be
unconstitutional. ECF No. 42. According to TBSE, the TCPA is unconstitutional because it
discriminates on the basis of speech contents by exempting various agents of the U.S. government
from its provisions and because there is no compelling government interest in policing the types
of communications typically sent through text messages. In addition, TBSE asserted it could not
readily determine what dialing equipment would fall within the TCPA’s prohibition against use of
an automatic telephone dialing system, thus making the law void for vagueness. In light of TBSE’s
arguments, the United States asked for additional time to intervene in the case to support the

Statute’s constitutionality. When the United States did intervene, it argued in support of the

2

 
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 3 of 64 PagelD 10790

TCPA’s constitutionality, noting that Congress made extensive findings about the law’s purpose
of protecting consumer privacy, an interest it asserted the United States Supreme Court considered
compelling.

F. Also, before the Parties were due to appear before the Court, Defendant responded
to Plaintiffs motion for class certification with a 30-page opposition containing 10,000 pages of
materials, 17 exhibits, including an expert report, affidavits from its marketing executives, and
affidavits from Tampa Bay Lightning fans expressing their desire to receive the texts at issue and
asserting dissatisfaction with the pending litigation. ECF No. 48. The Plaintiff immediately sought
leave to submit a reply in further support of his motion for class certification. ECF No. 49.

G. On July 10, 2019, the Parties appeared before the Court for a Preliminary Trial
Conference. The Court ordered the Parties to confer further and to submit an amended Case
Management Report. See ECF No. 50. Arguments were also held on Defendant’s Motion to Stay
Proceedings and to Stay and Phased Discovery. Both of these motions were denied and the
Plaintiffs motion for leave to submit a reply in support of his motion for class certification was
granted. See ECF Nos. 50, 51.

H. Following the July 10, 2019 hearing, Plaintiff submitted his reply in further support
of his motion to certify a class. ECF No. 55. Through the reply, Plaintiff addressed Defendant’s
positions and proposed an amended class definition that addressed some of Defendant’s objections
to class certification. Thereafter, Defendant sought leave to file a sur-reply to Plaintiff's motion
for class certification, which the Court granted. ECF Nos. 57, 60. In the sur-reply, Defendant
argued that Plaintiff had prejudicially moved the target by changing his proposed class definition
in his reply brief. ECF No. 62. Plaintiff then sought and obtained leave for the submission of a sur-
sur-reply on class certification issues and presented additional reasons why he believed class

certification was appropriate. ECF Nos. 67-68, 70.

3
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 4 of 64 PageID 10791

I. During this time, the Parties were not only busy briefing the constitutionality of the
TCPA and whether this action was properly litigated as a class action, they were also engaged in
direct communications, as part of their obligations under Fed. R. Civ. P. 26, discussing the prospect
of resolution. Those discussions eventually led to an agreement between the Parties to engage in
formal mediation, which the Parties agreed would take place before Jay Cohen, who is a neutral
party with substantial experience mediating consumer class actions, including class actions
alleging violation of the TCPA. The Parties ultimately notified the Court that they agreed to attend
mediation at the offices of Defendant’s counsel on September 23, 2019. ECF No. 58. While the
mediation efforts were ultimately unsuccessful, they did set the stage for continued and more in-
depth discussions for settlement.

J. After mediation, the Plaintiff sought leave to submit an Amended Class Action
Complaint that added several of Defendant’s corporate affiliates and employees who were alleged
to have been directly involved in the supposedly offending behavior. ECF Nos. 72, 72-1. In
addition, Plaintiff's proposed Amended Class Action Complaint sought to allege claims for
intrusion upon seclusion and to obtain civil remedies for violations of criminal wiretap laws.

K. Shortly thereafter, the Plaintiff also moved to compel Defendant to produce
additional documents in response to his First Set of Requests for Production. ECF No. 73.

L. During this time, counsel for the Parties had continued settlement negotiations that
began at the September 23, 2019 mediation in Tampa.

M. On October 14, 2019, the Parties signed the Binding Settlement Term Sheet that set
forth the roadmap to concluding this litigation for all parties and in a fashion that provides

meaningful relief to all absent class members.
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 5 of 64 PageID 10792

N. On October 17, 2019, the Parties informed the Court of the Binding Settlement
Term Sheet and that it expected to submit a comprehensive Settlement Agreement and to move
for preliminary approval thereof within forty (40) days.

O. At all times, Defendant has denied and continues to deny any wrongdoing and has
denied and continues to deny that it or any of its affiliates or employees committed, or threatened
or attempted to commit, any wrongful act or violation of law or duty alleged in the Action and to
oppose certification of a litigation class. Nonetheless, taking into account the uncertainty and risks
inherent in any litigation, Defendant concluded it is desirable and beneficial that the Action be
fully and finally settled and terminated in the manner and upon the terms and conditions set forth
in this Agreement. This Agreement is a compromise, and the Agreement, any related documents,
and any negotiations resulting in it shall not be construed as or deemed to be evidence of or an
admission or concession of liability or wrongdoing on the part of Defendant, or any of the Released
Parties (defined below), with respect to any claim of any fault or liability or wrongdoing or damage
whatsoever or with respect to the certifiability of a litigation class.

P. Plaintiff believes that the claims asserted in the Action against Defendant has merit
and that he would have prevailed in certifying a litigation class under Rule 23 and at summary
judgment and/or trial. Nonetheless, Plaintiff and Class Counsel recognize that Defendant has
raised factual and legal defenses that present a risk that Plaintiff may not prevail. Plaintiff and
Class Counsel also recognize the expense and delay associated with continued prosecution of the
Action against Defendant through class certification, summary judgment, trial, and any subsequent
appeals. Plaintiff and Class Counsel have also taken into account the uncertain outcome and risks
of litigation, especially in complex class actions, as well as the difficulties inherent in such
litigation. Therefore, Plaintiff believes it is desirable that the Released Claims be fully and finally

compromised, settled, and resolved with prejudice. Based on its evaluation, Class Counsel has

5
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 6 of 64 PagelID 10793

concluded that the terms and conditions of this Agreement are fair, reasonable, and adequate to the
Settlement Class, and that it is in the best interests of the Settlement Class to settle the claims raised
in the Action pursuant to the terms and provisions of this Agreement.

Q. Subject to approval by the Court as required by Rule 23 of the Federal Rules of
Civil Procedure, and subject to the remaining provisions in this Agreement, the Parties desire a
full, complete and final settlement and resolution of all existing disputes and claims as set forth in
this Agreement, and to fully, finally and forever resolve, discharge and release the claims (as set
forth below). The Parties understand, acknowledge and agree that the execution of this
Agreement constitutes the settlement and compromise of disputed claims. This Agreement
is inadmissible as evidence except to enforce the terms of the Agreement and is not an
admission of wrongdoing or liability on the part of any Party to this Agreement.

The Parties therefore agree that, in consideration of the promises and covenants set
forth in this Agreement and upon the entry by the Court of a final order approving the
settlement and directing the implementation of the terms and conditions of the settlement
as set forth in this Agreement, the Action will be settled and compromised upon the terms

and conditions contained herein.

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among
Plaintiff, the Settlement Class, and each of them, and Defendant, by and through its undersigned
counsel that, subject to final approval of the Court after a hearing or hearings as provided for in
this Settlement Agreement, in consideration of the benefits flowing to the Parties from the
Agreement set forth herein, that the Action and the Released Claims shall be finally and fully
compromised, settled, and released, and the Action shall be dismissed with prejudice, upon and

subject to the terms and conditions of this Agreement.
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 7 of 64 PageID 10794

AGREEMENT
1. DEFINITIONS.

In addition to the terms defined above and at other places in this Agreement, the following
terms have the meanings specified below:

1.1 “Action” means Hanley v. Tampa Bay Sports and Entertainment LLC al., Case No.
8:19-cv-0055-CEH-CPT, pending in the United States District Court for the Middle District of
Florida.

1.2 “Agreement” means this Class Action Settlement Agreement and all attachments
and exhibits hereto.

1.3 “Alternate Judgment” means a form of final judgment that may be entered by the
Court herein but in a form other than the form of Judgment provided for in this Agreement and
where none of the Parties elects to terminate this settlement by reason of such variance.

1.4 “Approved Claim” means a Claim Form submitted by a Settlement Class Member
that: (a) is submitted timely and in accordance with the directions on the Claim Form and the
provisions of the Settlement Agreement; (b) is fully and truthfully completed by a Settlement Class
Member with all of the information requested in the Claim Form; (c) is signed by the Settlement
Class Member, physically or electronically; and (d) is approved by the Settlement Administrator
pursuant to the provisions of this Agreement.

1.5 “Claim Form” means the document substantially in the form attached hereto as
Exhibit A, as approved by the Court. The Claim Form, to be completed by Settlement Class
Members who wish to file a Claim for a payment, shall be available in electronic and paper format
in the manner described below.

1.6 “Claims Deadline” means the date as specified in the Notice by which all Claim

Forms must be postmarked or filed through the settlement website listed in Paragraph 4.1(d) to be

7
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 8 of 64 PagelD 10795

considered timely and shall be set sixty (60) days after the Final Approval Hearing. The Claims
Deadline shall be clearly set forth in the Preliminary Approval Order as well as in the Notice and
the Claim Form.

1.7 “Class Counsel” means the law firm of CAREY RODRIGUEZ MILIAN GONYA, LLP
and specifically its following counsel: Ruben Conitzer, Esq. David P. Milian, Esq., and Juan J.
Rodriguez, Esq.

1.8 “Class Representative” means the named Plaintiff in this Action, Bryan Hanley.

1.9 “Court” means the United States District Court for the Middle District of Florida,
the Honorable Charlene E. Honeywell presiding, or any judge who shall succeed her as the Judge
in this Action.

1.10 “Defendant” means Tampa Bay Sports and Entertainment LLC.

1.11. “Defendant’s Counsel” means Eric J. Troutman, and Daniel Delnero from law
firm SQUIRE PATTON BoGcGs (US) LLP and Dennis P. Waggoner from law firm HILL WARD
HENDERSON.

1.12 “Effective Date” means the date ten (10) days after which all of the events and
conditions specified in Paragraph 9.1 have been met and have occurred.

1.13 “Escrow Account” means the separate, interest-bearing escrow account to be
established by the Settlement Administrator under terms acceptable to all Parties at a depository
institution insured by the Federal Deposit Insurance Corporation. The Settlement Fund shall be
deposited by Defendant (or by Defendant’s insurers on behalf of Defendant) into the Escrow
Account in accordance with the terms of this Agreement and the money in the Escrow Account
shall be invested in the following types of accounts and/or instruments and no other: (1) demand

deposit accounts and/or (ii) time deposit accounts and certificates of deposit, in either case with
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 9 of 64 PagelD 10796

maturities of forty-five (45) days or less. The costs of establishing and maintaining the Escrow
Account shall be paid from the Settlement Fund.

1.14 ‘Fee Award” means the amount of attorneys’ fees, costs, and expenses awarded
by the Court to Class Counsel, which will be paid out of the Settlement Fund.

1.15 “Final” or “Finally Approved” or “Final Approval” of this Agreement means one
(1) business day following the latest of the following events: (i) the date upon which the time
expires for filing or noticing any appeal of the Court’s Final Judgment approving the Settlement
Agreement; (ii) if there is an appeal or appeals, other than an appeal or appeals solely with respect
to the Fee Award, the date of completion, in a manner that finally affirms and leaves in place the
Final Judgment without any material modification, of all proceedings arising out of the appeal or
appeals (including, but not limited to, the expiration of all deadlines for motions for
reconsideration or petitions for review and/or certiorari, all proceedings ordered on remand, and
all proceedings arising out of any subsequent appeal or appeals following decisions on remand);
or (iii) the date of final dismissal of any appeal or the final dismissal of any proceeding on
certiorari.

1.16 “Final Approval Hearing” means the hearing before the Court where the Parties
will request the Final Judgment to be entered by the Court approving the Settlement Agreement,
the Fee Award, and the incentive award to the Class Representative.

1.17 “Final Judgment” means the Final Judgment or other such Order to be entered by
the Court that finally approves all of the material terms of this Agreement following the Final
Approval Hearing.

1.18 “Notice” means the notice of this proposed Class Action Settlement Agreement

and Final Approval Hearing, which is to be sent to the Settlement Class substantially in the manner
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 10 of 64 PagelD 10797

set forth in this Agreement, is consistent with the requirements of Due Process, Rule 23, and is
substantially in the form of Exhibits B, C, and D hereto.

1.19 “Notice Date” means the date by which the Notice set forth in Paragraph 4.1 is
complete, which shall be no later than twenty-eight (28) days after Preliminary Approval.

1.20 ‘“Objection/Exclusion Deadline” means the date by which a written objection to
this Settlkement Agreement or a request for exclusion submitted by a Person within the Settlement
Class must be made, which shall be designated as a date no later than forty-five (45) days after the
Notice Date and no sooner than fourteen (14) days after papers supporting the Fee Award are filed
with the Court and posted to the Settlement Website listed in Paragraph 4.1(d), or such other date
as ordered by the Court.

1.21. “Person” shall mean, without limitation, any individual, corporation, partnership,
limited partnership, limited liability company, association, joint stock company, estate, legal
representative, trust, unincorporated association, government or any political subdivision or
agency thereof, and any business or legal entity and their spouses, heirs, predecessors, successors,
representatives, or assigns. “Person” is not intended to include any governmental agencies or
governmental actors, including, without limitation, any state Attorney General office.

1.22 “Plaintiffs” means Bryan Hanley and the Settlement Class Members.

1.23. “Preliminary Approval” means the Court’s certification of the Settlement Class
for settlement purposes only, preliminary approval of this Settlement Agreement, and approval of
the form and manner of the Notice.

1.24 “Preliminary Approval Order” means the order preliminarily approving the
Settlement Agreement, certifying the Settlement Class for settlement purposes, and directing
notice thereof to the Settlement Class, which will be agreed upon by the Parties and submitted to

the Court in conjunction with Plaintiffs’ motion for preliminary approval of the Agreement.

10
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 11 of 64 PagelD 10798

1.25 “Released Claims” means any and all actual, potential, filed, known or unknown,
fixed or contingent, claimed or unclaimed, suspected or unsuspected, claims, demands, liabilities,
rights, causes of action, contracts or agreements, extra contractual claims, damages, punitive,
exemplary or multiplied damages, expenses, costs, attorneys’ fees and or obligations (including
“Unknown Claims,” as defined below), whether in law or in equity, accrued or un-accrued, direct,
individual or representative, of every nature and description whatsoever, based on the Telephone
Consumer Protection Act, 47 U.S.C. § 227, et. seg, the Wiretap Act, 18 U.S.C. § 2511, any claims
relating to the invasion of privacy, or any other state, federal, local, statutory or common law or
any other law, rule or regulation, against the Released Parties, or any of them, arising out of any
facts, transactions, events, matters, occurrences, acts, disclosures, statements, representations,
omissions or failures to act regarding the alleged sending of text messages to the Settlement Class
Members, including but not limited to all claims that were brought or could have been brought in
the Action relating to any and all Releasing Parties.

1.26 “Released Parties” means Defendant, as well as any and all of its respective,
present or past heirs, executors, estates, administrators, predecessors, successors, assigns, parent
companies, subsidiaries, licensors, licensees, associates, affiliates, related companies, employers,
agents, consultants, independent contractors, insurers, including without limitation employees of
the foregoing, directors, managing directors, officers, partners, principals, members, attorneys,
accountants, financial and other advisors, underwriters, shareholders, lenders, auditors, investment
advisors, legal representatives, successors in interest, assigns and companies, firms, trusts, and
corporations, including, specifically the following: (i) Tampa Bay Arena, LLC; (ii) Tampa Bay
Arena, L.P.; (iii) Lightning Hockey LP; (iv) Lightning Hockey GP LLC; (v) TBSE Enterprises
LLC; (vi) Lightning Foundation, Inc.; (vii) Patrick Abts; (viii) Justin Savoie; (ix) Catherine
Schwaninger; and (x) Jenna Baldwin.

Il
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 12 of 64 PagelID 10799

1.27. “Releasing Parties” means Plaintiffs, those Settlement Class Members who do not
timely opt out of the Settlement Class, and all of their respective present or past heirs, executors,
estates, administrators, predecessors, successors, assigns, parent companies, subsidiaries,
associates, affiliates, related companies, employers, employees, agents, consultants, independent
contractors, insurers, directors, managing directors, officers, partners, principals, members,
attorneys, accountants, financial and other advisors, underwriters, shareholders, lenders, auditors,
investment advisors, legal representatives, successors in interest, assigns and companies, firms,
trusts, and corporations.

1.28 “Settlement Administration Expenses” means the expenses incurred by the
Settlement Administrator in providing all Notices (including Class Action Fairness Act (““CAFA”)
notice), processing claims, maintaining the settlement web site and toll free numbers, responding
to inquiries from members of the Settlement Class, mailing checks for Approved Claims, and
related services, paying taxes and tax expenses related to the Settlement Fund (including all
federal, state or local taxes of any kind and interest or penalties thereon, as well as expenses
incurred in connection with determining the amount of and paying any taxes owed and expenses
related to any tax attorneys and accountants).

1.29 “Settlement Administrator” means Angeion Group, or such other reputable
administration company that has been selected jointly by the Parties and approved by the Court to
perform the duties set forth in this Agreement, including but not limited to serving as Escrow
Agent for the Settlement Fund; overseeing the distribution of Notice, as well as the processing and
payment of Approved Claims to the Settlement Class as set forth in this Agreement; handing all
approved payments out of the Settlement Fund; handling the determination, payment and filing of
forms related to all federal, state and/or local taxes of any kind (including any interest or penalties

thereon) that may be owed on any income earned by the Settlement Fund; and otherwise assisting

12
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 13 of 64 PageID 10800

with implementing and administrating this Agreement, subject in all cases to approval by Class
Counsel and Counsel for Defendant. Class Counsel’s assent to this Agreement shall constitute
consent on behalf of each and every member of the Settlement Class as defined herein to disclose
all information required by the Settlement Administrator to perform the duties and functions
ascribed to it herein. In the absence of agreement, either Class Counsel or Defendant may move
the Court to substitute a different entity as Administrator on a showing of good cause.

1.30 “Settlement Class” means all Persons who are users of or subscribers to cell phone
numbers that, after a keyword was texted to short code telephone number 61873, were sent at least
one SMS text message in connection with the Bolts Text Club through the Phizzle text message
dialing platform. Excluded from the Settlement Class are (1) any Judge or Magistrate presiding
over this Action and members of their families; (2) the Defendant, Defendant’s subsidiaries, parent
companies, successors, predecessors, and any entity in which the Defendant or its parents have a
controlling interest and its current or former officers, directors, agents, attorneys, and employees;
(3) persons who properly execute and file a valid and timely request for exclusion from the class;
and (4) the legal representatives, successors or assigns of any such excluded persons.

1.31 “Settlement Class Member” means a Person who falls within the definition of the
Settlement Class as set forth above and who has not submitted a valid and timely request for
exclusion.

1.32 “Settlement Fund” means the total cash fund that shall be established by or on
behalf of Defendant in the maximum total amount of Two Million Two Hundred Fifty Thousand
Dollars ($2,250,000.00 USD) (“Settlement Fund’). One Million Four Hundred Thousand Dollars
($1,400,000.00 USD) of the Settlement Fund is entirely non-reversionary (“Non-Reversionary
Portion”) and shall be deposited into the Escrow Account as set forth herein. From the Settlement

Fund, the Settlement Administrator shall pay all Approved Claims made by Settlement Class

13
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 14 of 64 PagelD 10801

Members, Settlement Administration Expenses, any incentive award to the Class Representative,
any Fee Award to Class Counsel, and any other costs, fees, or expenses approved by the Court.
The Non-Reversionary Portion shall be kept in the Escrow Account maintained by the Settlement
Administrator. The Settlement Fund includes all interest that shall accrue on the sums deposited
in the Escrow Account. The Settlement Administrator shall be responsible for all required tax
filings with respect to any earnings on the Settlement Fund and the payment of all taxes that may
be due on such earnings. The Settlement Fund represents the total extent of Defendant’s (inclusive
of Defendant’s insurers’) monetary obligations under this Agreement. The payment of the
Settlement Amount by, or on behalf of, Defendant and/or its insurers fully discharges the
Defendant’s and the other Released Parties’ financial obligations (if any) in connection with the
settlement, meaning that no Released Party shall have any other obligation to make any payment
into the Escrow Account or to any Class Member, or any other Person, under this Agreement. In
no event shall the total monetary obligation with respect to this Agreement on behalf of Defendants
exceed Two Million Two Hundred Fifty Thousand Dollars ($2,250,000.00 USD).

1.33. “Unknown Claims” means claims that could have been raised in the Action and
that any or all of the Releasing Parties do not know or suspect to exist, which, if known by him or
her, might affect his or her agreement to release the Released Parties or the Released Claims or
might affect his or her decision to agree, object or not to object to the settlement. Upon the
Effective Date, the Releasing Parties shall be deemed to have, and shall have, expressly waived
and relinquished, to the fullest extent permitted by law, the provisions, rights and benefits of
§ 1542 of the California Civil Code, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE

CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO

EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE AND THAT, IF KNOWN BY HIM OR HER WOULD HAVE

14
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 15 of 64 PageID 10802

MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR OR RELEASED PARTY.

Upon the Effective Date, the Releasing Parties also shall be deemed to have, and shall have, waived
any and all provisions, rights and benefits conferred by any law of any state or territory of the
United States, or principle of common law, or the law of any jurisdiction outside of the United
States, which is similar, comparable or equivalent to § 1542 of the California Civil Code. The
Releasing Parties acknowledge that they may discover facts in addition to or different from those
that they now know or believe to be true with respect to the subject matter of this release, but that
it is their intention to finally and forever settle and release the Released Claims, notwithstanding
any Unknown Claims they may have, as that term is defined in this Paragraph.

2. SETTLEMENT RELIEF.

2.1 Payments to Settlement Class Members.

(a) Defendant shall cause to be paid into the Escrow Account the amount of the
Non-Reversionary Portion ($1,400,000.00), less any interim amounts advanced by Defendant to
the Settlement Administrator for notice and administration costs, within ten (10) business days
after Final Approval.

(b) Settlement Class Members shall have until the Claims Deadline to submit
an Approved Claim. Each Settlement Class Member with an Approved Claim shall be entitled to
a pro rata portion of the Non-Reversionary Portion ($1,400,000.00), calculated by the Settlement
Administrator, by check after deducting all Settlement Administration Expenses, any Fee Award
to Class Counsel, the incentive award to Plaintiff, and any other costs, fees or expenses approved
by the Court.

(c) To the extent the total amount of Approved Claims multiplied by $45

exceeds the Non-Reversionary Portion amount (i.e., $1,400,000.00), the Settlement Fund

15
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 16 of 64 PagelD 10803

(inclusive of Settlement Administration Expenses, any incentive award to the Class
Representative, any Fee Award to Class Counsel, and any other costs, fees, or expenses approved
by the Court) shall be increased by $45 for each Approved Claim exceeding the Non-Reversionary
Portion amount, except that such increased amount shall never exceed the amount of the total
Settlement Fund, i.e., Two Million Two Hundred Fifty Thousand Dollars ($2,250,000.00). To the
extent increased payment is due, Defendant shall pay or cause to be paid the increased payment
within ten (10) business days of the latter of the Claims Deadline or Final Approval subject to the
provisions set forth in Section 9.

(d) The Settlement Administrator shall pay from the Settlement Fund all
Approved Claims by check with said checks being sent via first class U.S. mail to the Settlement
Class Members who submitted all such Approved Claims. Payments to all Settlement Class
Members with Approved Claims shall be made within thirty (30) days after Claims Deadline
subject to the provisions set forth in Section 9.

(e) All cash payments issued to Settlement Class Members via check will state
on the face of the check that it will expire and become null and void unless cashed within one
hundred eighty (180) days after the date of issuance. If a check issued to a Settlement Class
Member is not cashed within 180 days after the date of issuance, the check automatically becomes
void. In the event uncashed check funds allow for a subsequent distribution of Cash Awards of
$1.00 or more per claimant, after administration costs, a subsequent distribution of payments to
Settlement Class Members will occur. In the event the amount of uncashed check funds does not
allow for a subsequent distribution of Cash Awards of $1.00 or more per claimant, after
administration costs, or in the event a subsequent distribution of uncashed check funds in the
Settlement Fund is otherwise infeasible, then the remaining uncashed funds shall be distributed as

directed by the Court upon application made by Settlement Class Counsel and Defense Counsel

16
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 17 of 64 PageID 10804

for such funds to be distributed to a charitable organization, selected by the Parties, concerned with
consumer protection issues of the general character presented by this Action, such that the
charitable organization’s work coincides, or at least overlaps, with the interest of the Settlement
Class. Under no circumstances shall any amount of the Non-Reversionary Portion revert back to
Defendant.

(f) Except as provided in this Section and any incentive award that the Court
awards to Plaintiff, Defendant shall have no obligation to make any other or further payments to
Plaintiffs.

2.2 Non-Monetary Relief

The Parties agree that after the inception of the litigation TBSE changed its business
practice relating to its text message marketing programs directed to consumers. As a continuing
and future benefit to all Settlement Class Members, TBSE represents that it has halted its text club
program. TBSE agrees that, prior to starting any new text message club program, it will implement
a training program and institute compliance protocols to ensure compliance with the Telephone
Consumer Protection Act, 47 U.S.C. § 227, et. Seq., including the use of what is commonly referred
to as a “double opt-in” procedure to ensure “prior express written consent” is properly obtained
for marketing messages.
3. RELEASE.

3.1 The obligations incurred pursuant to this Settlement Agreement shall be a full and
final disposition of the Action and any and all Released Claims, as against all Released Parties.

3.2 Upon the Effective Date, the Releasing Parties, and each of them, shall be deemed
to have, and by operation of the Final Judgment and by virtue of this Agreement shall have, fully,
finally, and forever released, relinquished, and discharged all Released Claims against the

Released Parties, and each of them.

17
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 18 of 64 PagelD 10805

4. NOTICE TO THE CLASS.

4.1 Class Counsel and Defendant shall insert the correct dates and deadlines in the
Notice before the Notice Plan commences, based upon those dates and deadlines set by the Court
in the Preliminary Approval Order. No Notice provided under or as part of the Notice Program
shall bear or include the logos of Defendant, the Tampa Bay Lightning and/or Amalie Arena, or
their return addresses, or otherwise be styled to appear to originate from Defendant, the Tampa
Bay Lightning and/or Amalie Arena. At TBSE’s request, ownership of the Settlement Website
URL shall be transferred to TBSE within ten (10) days of the date on which operating of the
Settlement Website ceases, or such other date as Class Counsel and TBSE may agree upon in
writing.

4.2 The Notice Plan shall consist of the following:

(a) Settlement Class List. No later than fifteen days (15) days after the
execution of this Agreement, TBSE shall produce an electronic list that includes the mobile
telephone numbers and, to the extent available, all names, last known U.S. mailing addresses,
belonging to all Persons within the Settlement Class. This electronic document shall be called
the “Class List,” and shall be provided to the Settlement Administrator with a copy to Class
Counsel.

(b) Direct Notice via Email. No later than twenty-eight (28) days from entry of
the Preliminary Approval Order, the Settlement Administrator shall send Notice substantially in
the form attached as Exhibit B, along with an electronic link to the Claim Form, to all Settlement
Class Members for whom the Settlement Administrator is able to locate a valid email address. In
the event transmission of email notice results in any “bounce-backs,” the Settlement
Administrator shall, if possible, correct any issues that may have caused the “bounce-back” to

occur and make a second attempt to re-send the email notice.

18
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 19 of 64 PageID 10806

(c) Direct Notice via U.S. Mail. No later than the twenty-eight (28) days from
entry of the Preliminary Approval Order, the Settlement Administrator shall send notice
substantially in the form attached as Exhibit C and a postcard Claim Form with return postage
prepaid via First Class U.S. Mail to all Settlement Class Members for whom postal addresses are
contained in the Class List or for whom the Settlement Administrator was able to locate a postal
address.

(d) Publication Notice. Notice shall be provided by publication weekly for a
period of four weeks in the print and online versions of a newspaper of general publication in
Hillsborough County in the general news section and in a typeset in actual size such that it will
be legible to the average reader.

(e) Settlement Website. Within ten (10) days from entry of the Preliminary
Approval Order, Notice shall be provided on a website at an available settlkement URL (such as,
for example, www. TBSEtextmessagesettlement.com) (the “Settlement Website’’) which shall be
obtained, administered and maintained by the Settlement Administrator and shall include the
ability to file Claim Forms on-line, provided that such Claim Forms, if signed electronically, will
be binding for purposes of applicable law and contain a statement to that effect. The Notice
provided on the Settlement Website shall be substantially in the form of Exhibit D hereto.

(f) CAFA Notice. Pursuant to 28 U.S.C. § 1715, not later than ten (10) days
after the Agreement is filed with the Court, the Settlement Administrator shall cause to be served
upon the Attorneys General of each U.S. State in which Settlement Class members reside, the
Attorney General of the United States, and other required government officials, notice of the
proposed settlement as required by law, subject to Paragraph 5.1 below.

4.2 The Notice shall advise the Settlement Class of their rights, including the right to

be excluded from, comment upon, and/or object to the Settlement Agreement or any of its terms.

19
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 20 of 64 PagelD 10807

The Notice shall specify that any objection to the Settlement Agreement, and any papers submitted
in support of said objection, shall be considered by the Court at the Final Approval Hearing only
if, on or before the Objection/Exclusion Deadline approved by the Court and specified in the
Notice, the Person making the objection files notice of an intention to do so and at the same time
(a) files copies of such papers he or she proposes to be submitted at the Final Approval Hearing
with the Clerk of the Court, or alternatively, if the objection is from a Class Member represented
by counsel, files any objection through the Court’s CM/ECF system, and (b) sends copies of such
papers by mail, hand, or overnight delivery service to Class Counsel and Defendant’s Counsel.
4.3. Any Class Member who intends to object to this Agreement must present on a
timely basis the objection in writing, which must be personally signed by the objecting Settlement
Class Member, and must include: (1) the objecting Settlement Class Member name and address;
(2) an explanation of the basis upon which the objecting Settlement Class Member claims to be a
Settlement Class Member, including the cellular telephone number to which the Settlement Class
members subscribed and to which one or more text messages were received from TBSE; (3) all
grounds for the objection, including all citations to legal authority and evidence supporting the
objection; (4) the name and contact information of any and all attorneys representing, advising, or
in any way assisting the objector in connection with the preparation or submission of the objection
or who may profit from the pursuit of the objection (the “Objecting Attorneys”); (5) the number
of times in which the objector has objected to a class action settlement within the five (5) years
preceding the date that the objector files the objection, the caption of each case in which the
objector has made such an objection, and a copy of any orders related to or ruling on the objector’s
prior such objections that were issued by the trial and appellate courts in each listed case; (6) a
copy of any orders related to or ruling on the objector’s counsel’s or the counsel’s law firm’s prior

objections made by individuals or organizations represented by them that were issued by the trial

20
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 21 of 64 PagelD 10808

and appellate courts in each listed case in which the objector’s counsel and/or counsel’s law firm
have objected to a class action settlement within the preceding five (5) years; (7) any and all
agreements that relate to the objection or the process of objecting whether written or oral
between objector or objector’s counsel and any other person or entity; and (8) a statement
indicating whether the objector intends to appear at the Final Approval Hearing (either personally
or through counsel who files an appearance with the Court in accordance with the Local Rules).
Any Settlement Class Member who fails to object to the settlement in the manner described in the
Notice and consistent with this Section shall be deemed to have waived any such objection, shall
not be permitted to object to any terms or approval of the settlement at the Final Approval Hearing,
and shall be foreclosed from seeking any review of the terms of this Agreement by appeal or other
means. Objections purporting to object on behalf of a group or class of persons shall not be
permitted and shall be deemed invalid.

4.4 Ifa Settlement Class Member or any of the Objecting Attorneys has objected to
any class action settlement where the objector or the Objecting Attorneys asked for or received
any payment in exchange for dismissal of the objection, or any related appeal, without any
modification to the settlement, then the objection must include a statement identifying each such
case by full case caption and amount of payment received. Failure to timely include this
information will render the objection untimely and void ab initio.

4.5 A Settlement Class Member may request to be excluded from the Settlement Class
by sending a timely written request postmarked on or before the Objection/Exclusion Deadline
approved by the Court and specified in the Notice. To exercise the right to be excluded, a
Settlement Class Member must timely send a written request for exclusion to the Settlement
Administrator that (a) identifies the case name; (b) identifies the name, address, and telephone

number of the Settlement Class Member; (c) identifies the telephone number at which the person

21
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 22 of 64 PagelD 10809

received a text message from TBSE; (d) is personally signed by the Settlement Class Member
requesting exclusion; and (e) contain a statement that indicates a desire to be excluded from the
Settlement Class in the Action, such as: “I hereby request that I be excluded from the proposed
Settlement Class in Bryan Hanley v. Tampa Bay Sports and Entertainment LLC.” A request to be
excluded that does not include all of this information, or that is sent to an address other than that
designated in the Notice, or that is not postmarked within the time specified, shall be invalid, and
the Person(s) serving such a request shall be a member(s) of the Settlement Class and, to the extent
the Person(s) otherwise qualifies as a Settlement Class Member, the Person(s) shall be bound as a
Settlement Class Member by this Agreement, if approved. Any member of the Settlement Class
who validly and timely elects to be excluded from this Agreement shall not: (i) be bound by any
orders or the Final Judgment; (ii) be entitled to relief under this Settlement Agreement; (i1i) gain
any rights by virtue of this Agreement; or (iv) be entitled to object to any aspect of this Agreement.
The request for exclusion must be personally signed by each Person requesting exclusion. So-
called “mass” or “class” opt-outs shall not be allowed and shall be deemed ineffective. To be
valid, a request for exclusion must be postmarked no later than the date specified in the Notice.

4.6 The Final Approval Hearing shall be set at the Court’s convenience with the Parties
requesting that such Final Approval Hearing be held ninety (90) days after the Preliminary
Approval Order is entered.

4.7 Any Settlement Class Member who does not, in accordance with the terms and
conditions of this Agreement, seek exclusion from the Settlement Class or timely files a valid
Claim Form shall not be entitled to receive any payment or benefits pursuant to this Agreement,
but will otherwise be bound by all of the terms of this Agreement, including the terms of the Final

Judgment to be entered in the Action and the releases provided for in the Agreement, and will be

22
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 23 of 64 PageID 10810

barred from bringing any action against any of the Released Parties concerning the Released
Claims.
5. SETTLEMENT ADMINISTRATION.

5.1 The Settlement Administrator shall, under the supervision of the Court, administer
the relief provided by this Settlement Agreement by processing Claim Forms in a rational,
responsive, cost effective, and timely manner. The Settlement Administrator shall maintain
reasonably detailed records of its activities under this Agreement. The Settlement Administrator
shall maintain all such records as are required by applicable law in accordance with its normal
business practices and such records will be made available to Class Counsel and Defendant’s
Counsel upon request. The Settlement Administrator shall also provide reports and other
information to the Court as the Court may require. The Settlement Administrator shall provide
Class Counsel and Defendant’s Counsel with regular reports at weekly intervals containing
information concerning Notice, administration, and implementation of the Settlement Agreement.
Should the Court request, the Parties shall submit a timely report to the Court summarizing the
work performed by the Settlement Administrator, including a report of all amounts from the
Settlement Fund paid to Settlement Class Members on account of Approved Claims. Without
limiting the foregoing, the Settlement Administrator shall:

(a) Forward to Defendant’s Counsel, with copies to Class Counsel, all original
documents and other materials received in connection with the administration of the settlement,
and all copies thereof, within thirty (30) days after the date on which all Claim Forms have been
finally approved or disallowed in accordance with the terms of this Agreement;

(b) Provide Class Counsel and Defendant’s Counsel with drafts of all
administration related documents, including but not limited to CAFA Notices, follow-up class

notices or communications with Settlement Class Members, telephone scripts, website postings or

23
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 24 of 64 PageID 10811

language or other communications with the Settlement Class, at least five (5) days before the
Settlement Administrator is required to or intends to publish or use such communications, unless
Class Counsel and Defendant’s Counsel agree to waive this requirement in writing on case by case
basis;

(c) Receive requests to be excluded from the Settlement Class and other
requests and promptly provide to Class Counsel and Defendant’s Counsel copies thereof. If the
Settlement Administrator receives any exclusion forms or other requests after the deadline for the
submission of such forms and requests, the Settlement Administrator shall promptly provide copies
thereof to Class Counsel and Defendant’s Counsel;

(d) Provide weekly reports to Class Counsel and Defendant’s Counsel,
including without limitation, reports regarding the number of Claim Forms received, the number
approved by the Settlement Administrator, and the categorization and description of Claim Forms
rejected, in whole or in part, by the Settlement Administrator; and

(e) Make available for inspection by Class Counsel or Defendant’s Counsel the
Claim Forms received by the Settlement Administrator at any time upon reasonable notice.

5.2. The Settlement Administrator shall be obliged to employ reasonable procedures to
screen claims for abuse or fraud and deny Claim Forms where there is evidence of abuse or fraud.
The Settlement Administrator shall determine whether a Claim Form submitted by a Settlement
Class Member is an Approved Claim by determining if the Person is on the Class List and shall
reject Claim Forms that fail to (a) comply with the instructions on the Claim Form or the terms of
this Agreement, or (b) provide full and complete information as requested on the Claim Form. In
the event a Person submits a timely Claim Form by the Claims Deadline where the Person appears
on the Class List but the Claim Form is not otherwise complete, then the Settlement Administrator

shall give such Person one (1) reasonable opportunity to provide any requested missing

24
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 25 of 64 PagelD 10812

information, which information must be received by the Settlement Administrator no later than
thirty (30) calendar days after the Claims Deadline. In the event the Settlement Administrator
receives such information more than thirty (30) days after the Claims Deadline, then any such
claim shall be denied. The Settlement Administrator may contact any Person who has submitted
a Claim Form to obtain additional information necessary to verify the Claim Form.

5.3 The Settlement Administrator shall follow any agreed decisions of Class Counsel
and Defendant’s Counsel as to the validity of any disputed submitted Claim Form. To the extent
Class Counsel and Defendant’s Counsel are not able to agree on the disposition of a challenge, the
disputed claim shall be submitted to the Settlement Administrator for binding determination.

5.4 In the exercise of its duties outlined in this Agreement, the Settlement
Administrator shall have the right to reasonably request additional information from the Parties or
any Settlement Class Member.

5.5. Defendant, the Released Parties, and Defendant’s Counsel shall have no
responsibility for, interest in, or liability whatsoever with respect to: (i) any act, omission, or
determination by Class Counsel, or the Settlement Administrator, or any of their respective
designees or agents, in connection with the administration of the settlement or otherwise; (ii) the
management, investment, or distribution of the Settlement Fund; (iii) the allocation of Settlement
Funds to Settlement Class Members or the implementation, administration, or interpretation
thereof; (iv) the determination, administration, calculation, or payment of any claims asserted
against the Settlement Fund; (v) any losses suffered by, or fluctuations in value of, the Settlement
Fund; or (vi) the payment or withholding of any taxes, tax expenses, or costs incurred in connection
with the taxation of the Settlement Fund or the filing of any federal, state, or local returns.

5.7. All taxes and tax expenses shall be paid out of the Settlement Fund and shall be

timely paid by the Settlement Administrator pursuant to this Agreement and without further order

25
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 26 of 64 PagelID 10813

of the Court. Any tax returns prepared for the Settlement Fund (as well as the election set forth
therein) shall be consistent with this Agreement and in all events shall reflect that all taxes on the
income earned by the Settlement Fund shall be paid out of the Settlement Fund as provided herein.
The Released Parties shall have no responsibility or liability for the acts or omissions of the
Settlement Administrator or its agents with respect to the payment of taxes or tax expenses.

6. TERMINATION OF SETTLEMENT.

6.1 Subject to Paragraphs 9.1-9.3 below, Defendant or the Class Representative on
behalf of the Settlement Class, shall have the right to terminate this Agreement by providing
written notice of the election to do so (“Termination Notice’) to all other Parties hereto within
ten (10) days of any of the following events: (i) the Court’s refusal to grant Preliminary Approval
of this Agreement in any material respect; (ii) the Court’s refusal to grant final approval of this
Agreement in any material respect; (iii) the Court’s refusal to enter the Final Judgment in this
Action in any material respect; (iv) the date upon which the Final Judgment is modified or reversed
in any material respect by the Court of Appeals or the Supreme Court; (v) the date upon which an
Alternate Judgment, as defined in Paragraph 9.1(d) of this Agreement is modified or reversed in
any material respect by the Court of Appeals or the Supreme Court; (vi) the Effective Date does
not occur for any reason; or (viii) any condition described in this Agreement, including any
Exhibits, as a basis for termination or cancellation occurs.

7. PRELIMINARY APPROVAL ORDER AND FINAL APPROVAL ORDER.

71 On or before November 26, 2019, Class Counsel shall submit this Agreement
together with its Exhibits to the Court and shall move the Court for Preliminary Approval of the
settlement set forth in this Agreement; certification of the Settlement Class for settlement purposes
only; appointment of Class Counsel and the Class Representative; and entry of a Preliminary

Approval Order, which order shall set a Final Approval Hearing date and approve the Notice and

26
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 27 of 64 PageID 10814

Claim Forms for dissemination substantially in the form of Exhibits A, B, C, and D hereto. The
Preliminary Approval Order shall also authorize the Parties, without further approval from the
Court, to agree to and adopt such amendments, modifications and expansions of the Settlement
Agreement and its implementing documents (including all exhibits to this Agreement) so long as
they are consistent in all material respects with the terms of the Settlement Agreement and do not
limit or impair the rights of the Settlement Class or materially expand the obligations of Defendant.

7.2 At the time of the submission of this Agreement to the Court as described above,
Class Counsel shall request that, after Notice is given, the Court hold a Final Approval Hearing
and approve the settlement of the Action as set forth herein.

7.3. After Notice is given, the Parties shall request and seek to obtain from the Court a
Final Judgment, which will:

(a) find that the Court has personal jurisdiction over all Settlement Class
Members and that the Court has subject matter jurisdiction to approve the Agreement, including
all exhibits thereto;

(b) approve the Settlement Agreement and the proposed settlement as fair,
reasonable, adequate as to, and in the best interests of, the Settlement Class Members; direct the
Parties and their counsel to implement and consummate the Agreement according to its terms and
provisions; and declare the Agreement to be binding on, and have res judicata and preclusive effect
in all pending and future lawsuits or other proceedings maintained by or on behalf of Plaintiffs and
Releasing Parties;

(c) find that the Notice implemented pursuant to the Agreement (1) constitutes
the best practicable notice under the circumstances; (2) constitutes notice that is reasonably
calculated, under the circumstances, to apprise the Settlement Class of the pendency of the Action,

their right to object to or exclude themselves from the proposed Agreement, and to appear at the

27
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 28 of 64 PageID 10815

Final Approval Hearing; (3) is reasonable and constitutes due, adequate, and sufficient notice to
all persons entitled to receive notice; and (4) meets all applicable requirements of the Federal Rules
of Civil Procedure, the Due Process Clause of the United States Constitution, and the rules of the
Court;

(d) find that the Class Representative and Class Counsel adequately represent
the Settlement Class for purposes of entering into and implementing the Agreement;

(e) dismiss the Action (including all individual claims and Settlement Class
Claims presented thereby) on the merits and with prejudice, without fees or costs to any party
except as provided in the Settlement Agreement;

(f) incorporate the release set forth above, make the release effective as of the
date of the Effective Date, and forever discharge the Released Parties as set forth herein;

(g) permanently bar and enjoin all Settlement Class Members who have not
been properly excluded from the Settlement Class from filing, commencing, prosecuting,
intervening in, or participating (as class members or otherwise) in, any lawsuit or other action in
any jurisdiction based on the Released Claims;

(h) without affecting the finality of the Final Judgment for purposes of appeal,
retain jurisdiction as to all matters relating to administration, consummation, enforcement, and
interpretation of the Settlement Agreement and the Final Judgment, and for any other necessary
purpose; and

(i) incorporate any other provisions as necessary or appropriate to effectuate
the terms and conditions of the Settlement Agreement.

8. CLASS COUNSEL’S ATTORNEYS’ FEES, COSTS, AND EXPENSES;
INCENTIVE AWARD.

28

 
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 29 of 64 PageID 10816

8.1 Defendant agrees that Class Counsel’s proposal to seek attorneys’ fees in an amount
of up to thirty-five percent (35%) of the Settlement Fund (or Seven Hundred Eighty-Seven
Thousand Five Hundred Dollars ($787,500.00) is a reasonable amount given the facts and
circumstances of this Action (“Fee Award”).

8.2. The Fee Award and any Court awarded costs, shall be payable to Class Counsel by
the Settlement Administrator within ten (10) business days following the Final Judgment, subject
to Class Counsel executing the Undertaking Regarding Attorneys’ Fees and Costs (the
“Undertaking’’) attached hereto as Exhibit E and providing all payment routing information and
tax I.D. numbers for Class Counsel. Payment of the Fee Award shall be made from the Settlement
Fund by wire transfer pursuant to instructions provided by Carey Rodriguez Milian Gonya, LLP,
and completion of necessary forms, including but not limited to W-9 forms. Notwithstanding the
foregoing, if for any reason the Final Judgment is reversed or rendered void as a result of an
appeal(s) then Carey Rodriguez Milian Gonya, LLP shall return such funds described in this
subparagraph to Defendant or Defendant’s insurers. To effectuate this provision, Carey Rodriguez
Milian Gonya, LLP shall execute a guarantee of repayment in the form attached hereto as Exhibit
E. Additionally, should Carey Rodriguez Milian Gonya, LLP dissolve, merge, declare bankruptcy,
become insolvent, or cease to exist prior to the final payment to Class Members, it shall execute a
new undertaking guaranteeing repayment of funds within 14 days of such an occurrence.

8.3 Defendant agrees that, subject to Court approval, the Settlement Administrator may
pay an incentive award to the Class Representative from the Settlement Fund, in addition to any
settlement payment as a result of an Approved Claim pursuant to this Agreement, and in
recognition of his efforts on behalf of the Settlement Class, in the amount of up to Ten Thousand
Dollars ($10,000.00). Defendants agree not to object to or otherwise challenge, directly or

indirectly, Class Counsel’s application for the incentive award to the Class Representative if

29
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 30 of 64 PageID 10817

limited to this amount. Class Counsel, in turn, agrees to seek no more than this amount from the
Court as the incentive award for the Class Representative. Such award as approved by the Court
shall be paid from the Settlement Fund (in the form of a check to the Class Representative that is
sent care of Class Counsel), within five (5) business days after entry of the Final Judgment if there
have been no objections to the Settlement Agreement, and, if there have been such objections,
within five (5) business days after the Effective Date.

9. CONDITIONS OF SETTLEMENT, EFFECT OF DISAPPROVAL,
CANCELLATION OR TERMINATION.

9.1 The Effective Date of this Settlement Agreement shall not occur unless and until
each of the following events occurs and shall be the date upon which the last (in time) of the
following events occurs:

(a) The Parties and their counsel have executed this Agreement;

(b) The Court has entered the Preliminary Approval Order;

(c) The Court has entered an order finally approving the Agreement, following
Notice to the Settlement Class and a Final Approval Hearing, as provided in the Federal Rules of
Civil Procedure, and has entered the Final Judgment or a final Order consistent with this
Agreement in all material respects; and

(d) The Final Judgment has become Final, as defined above, or, in the event
that the Court enters an Alternate Judgment, such Alternate Judgment becomes Final.

9.2 If some or all of the conditions specified in Paragraph 9.1 are not met, or in the
event that this Agreement is not approved by the Court, or the settlement set forth in this
Agreement is terminated or fails to become effective in accordance with its terms, then this
Settlement Agreement shall be cancelled and terminated subject to Paragraph 6.1 unless Class

Counsel and Defendant’s Counsel mutually agree in writing to proceed with this Agreement. If

30
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 31 of 64 PagelID 10818

any Party is in material breach of the terms hereof, any other Party, provided that it is in substantial
compliance with the terms of this Agreement, may terminate this Agreement on notice to all of the
settling Parties. Notwithstanding anything herein, the Parties agree that the Court’s failure to
approve, in whole or in part, the attorneys’ fees payment to Class Counsel and/or the incentive
award set forth in Paragraph 8 above shall not prevent the Agreement from becoming effective,
nor shall it be grounds for termination.

9.3 If this Agreement is terminated or fails to become effective for the reasons set forth
in Paragraphs 6.1 and 9.1-9.2 above, the Parties shall be restored to their respective positions in
the Action as of the date of the signing of this Agreement. In such event, any Final Judgment or
other order entered by the Court in accordance with the terms of this Agreement shall be treated
as vacated, nunc pro tunc, and the Parties shall be returned to the status quo ante with respect to
the Action as if this Agreement had never been entered into, and the Parties shall be deemed to
have preserved all of their rights or defenses, and shall not be deemed to have waived any
substantive, evidentiary, procedural, or other rights of any kind that they have as to each other or
any member of the Settlement Class. Within five (5) business days after written notification of
termination as provided in this Agreement is sent to the other Parties, the Settlement Fund
(including accrued interest thereon), less any Settlement Administration costs actually incurred,
paid or payable and less any taxes and tax expenses paid, due or owing, shall be refunded by the
Settlement Administrator to Defendant or Defendant’s insurers, based upon written instructions
provided by Defendant’s Counsel. In the event that the Final Judgment or Order finally approving
settlement or any part of it is vacated, overturned, reversed, or rendered void as a result of an
appeal, or the Settlement Agreement is voided, rescinded, or otherwise terminated for any other
reason, Class Counsel shall, within sixty (60) days repay to Defendant or Defendant’s insurers,

based upon written instructions provided by Defendant’s Counsel, the full amount of the attorneys’

31
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 32 of 64 PageID 10819

fees and costs paid to Class Counsel from the Settlement Fund. In the event the attorney fees and
costs awarded by the Court or any part of them are vacated, modified, reversed, or rendered void
as a result of an appeal, Class Counsel shall within sixty (60) days repay to Defendant or
Defendant’s insurers, based upon written instructions provided by Defendant’s Counsel, the
attorneys’ fees and costs paid to Class Counsel and/or Representative Plaintiff from the Settlement
Fund, in the amount vacated or modified.

10. MISCELLANEOUS PROVISIONS.

10.1 The Parties (a) acknowledge that it is their intent to consummate this Settlement
Agreement and (b) agree, subject to their fiduciary and other legal obligations, to cooperate to the
extent reasonably necessary to effectuate and implement all terms and conditions of this
Agreement, to exercise their reasonable best efforts to accomplish the foregoing terms and
conditions of this Agreement, to secure final approval, and to defend the Final Judgment through
any and all appeals. Class Counsel and Defendant’s Counsel agree to cooperate with one another
in seeking Court approval of the Settlement Agreement, entry of the Preliminary Approval Order,
and the Final Judgment, and promptly to agree upon and execute all such other documentation as
may be reasonably required to obtain final approval of the Agreement.

10.2 The Parties intend this Settlement Agreement to be a final and complete resolution
of all disputes between them with respect to the Released Claims by Plaintiff, the Settlement Class
and each or any of them, on the one hand, against the Released Parties, and each or any of the
Released Parties, on the other hand. Accordingly, the Parties agree not to assert in any forum that
the Action was brought by Plaintiffs or defended by Defendant, or each or any of them, in bad
faith or without a reasonable basis.

10.3. The Parties have relied upon the advice and representation of counsel, selected by

them, concerning their respective legal liability for the claims hereby released. The Parties have

32
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 33 of 64 PageID 10820

read and understand fully the above and foregoing agreement and have been fully advised as to
the legal effect thereof by counsel of their own selection and intend to be legally bound by the
same.

10.4 Whether or not the Effective Date occurs, or the Settlement Agreement is
terminated, neither this Agreement nor the settlement contained herein or any term, provision or
definition therein, nor any act or communication performed, or document executed in the course
of negotiating, implementing or seeking approval pursuant to or in furtherance of this Agreement
or the settlement:

(a) is, may be deemed, or shall be used, offered or received in any civil,
criminal or administrative proceeding in any court, administrative agency, arbitral proceeding or
other tribunal against the Released Parties, or each or any of them, as an admission, concession or
evidence of, the validity of any Released Claims, the truth of any fact alleged by the Plaintiffs, the
deficiency of any defense that has been or could have been asserted in the Action, the violation of
any law or statute, the definition or scope of any term or provision, the reasonableness of the
settlement amount or the Fee Award, or of any alleged wrongdoing, liability, negligence, or fault
of the Released Parties, or any of them;

(b) is, may be deemed, or shall be used, offered or received against any
Released Party, as an admission, concession or evidence of any fault, misrepresentation or
omission with respect to any statement or written document approved or made by the Released
Parties, or any of them;

(c) is, may be deemed, or shall be used, offered or received against the Released
Parties, or each or any of them, as an admission or concession with respect to any liability,
negligence, fault or wrongdoing or statutory meaning (including but not limited to the definitions

of the Telephone Consumer Protection Act and Settlement Class) as against any Released Parties,

33
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 34 of 64 PagelID 10821

or supporting the certification of a litigation class, in any civil, criminal or administrative
proceeding in any court, administrative agency or other tribunal. However, the settlement, this
Agreement, and any acts performed and/or documents executed in furtherance of or pursuant to
this Agreement and/or settlement may be used in any proceedings as may be necessary to
effectuate the provisions of this Agreement. Further, if this Settlement Agreement is approved by
the Court, any Party or any of the Released Parties may file this Agreement and/or the Final
Judgment in any action that may be brought against such Party or Parties in order to support a
defense or counterclaim based on principles of res judicata, collateral estoppel, release, good faith
settlement, judgment bar or reduction, or any other theory of claim preclusion or issue preclusion
or similar defense or counterclaim;

(d) is, may be deemed, or shall be construed against Plaintiff, the Settlement
Class, the Releasing Parties, or each or any of them, or against the Released Parties, or each or any
of them, as an admission or concession that the consideration to be given hereunder represents an
amount equal to, less than or greater than that amount that could have or would have been
recovered after trial; and

(e) is, may be deemed, or shall be construed as or received in evidence as an
admission or concession against Plaintiff, the Settlement Class, the Releasing Parties, or each and
any of them, or against the Released Parties, or each or any of them, that any of Plaintiff's claims
are with or without merit or that damages recoverable in the Action would have exceeded or would
have been less than any particular amount.

10.5 The Parties acknowledge and specifically agree that (a) any certification of the

Settlement Class as set forth in this Agreement, including certification of the Settlement Class for
settlement purposes in the context of Preliminary Approval, shall not be deemed a concession that

certification of a litigation class is appropriate, or that the Settlement Class definition would be

34
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 35 of 64 PageID 10822

appropriate for a litigation class, nor would Defendants be precluded from challenging class
certification in further proceedings in the Action or in any other action if the Settlement Agreement
is not finalized or finally approved; (b) if the Settlement Agreement is not finally approved by the
Court for any reason whatsoever, then any certification of the Settlement Class will be void, the
Parties and the Action shall be restored to the status quo ante, and no doctrine of waiver, estoppel
or preclusion will be asserted in any litigated certification proceedings in the Action or in any other
action; and (c) no agreements made by or entered into by Defendants in connection with the
settlement may be used by Plaintiff, any person in the Settlement Class, or any other person to
establish any of the elements of class certification in any litigated certification proceedings,
whether in the Action or any other judicial proceeding.

10.6. No person or entity shall have any claim against the Class Representative, Class
Counsel, the Settlement Administrator or any other agent designated by Class Counsel, or the
Released Parties and/or their counsel, arising from distributions made substantially in accordance
with this Agreement. The Parties and their respective counsel, and all other Released Parties shall
have no liability whatsoever for the investment or distribution of the Settlement Fund or the
determination, administration, calculation, or payment of any claim or nonperformance of the
Settlement Administrator, the payment or withholding of taxes (including interest and penalties)
owed by the Settlement Fund, or any losses incurred in connection therewith.

10.7. All proceedings with respect to the administration, processing and determination of
Claims and the determination of all controversies relating thereto, including disputed questions of
law and fact with respect to the validity of Claims, shall be subject to the jurisdiction of the Court.

10.8 The headings used herein are used for the purpose of convenience only and are not

meant to have legal effect.

35
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 36 of 64 PageID 10823

10.9 The waiver by one Party of any breach of this Agreement by any other Party shall
not be deemed as a waiver of any other prior or subsequent breaches of this Agreement.

10.10 All Exhibits to this Agreement are material and integral parts thereof and are fully
incorporated herein by this reference.

10.11 This Agreement and its Exhibits set forth the entire agreement and understanding
of the Parties with respect to the matters set forth herein, and supersede all prior negotiations,
agreements, arrangements and undertakings with respect to the matters set forth herein. No
representations, warranties or inducements have been made to any Party concerning this
Settlement Agreement or its Exhibits other than the representations, warranties and covenants
contained and memorialized in such documents. This Agreement may be amended or modified
only by a written instrument signed by or on behalf of all Parties or their respective successors-in-
interest.

10.12 Except as otherwise provided herein, each Party shall bear its own costs.

10.13 Plaintiffs represent and warrant that they have not assigned any claim or right or
interest therein as against the Released Parties to any other Person or Party and that they are fully
entitled to release the same.

10.14 Each counsel or other Person executing this Settlement Agreement, any of its
Exhibits, or any related settlement documents on behalf of any Party hereto, hereby warrants and
represents that such Person has the full authority to do so and has the authority to take appropriate
action required or permitted to be taken pursuant to the Agreement to effectuate its terms.

10.15 This Agreement may be executed in one or more counterparts. Signature by digital
means, facsimile, or in PDF format will constitute sufficient execution of this Agreement. All
executed counterparts and each of them shall be deemed to be one and the same instrument. A

complete set of original executed counterparts shall be filed with the Court ifthe Court so requests.

36
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 37 of 64 PageID 10824

10.16 This Settlement Agreement shall be binding upon, and inure to the benefit of, the
successors and assigns of the Parties hereto and the Released Parties.

10.17 The Court shall retain jurisdiction with respect to implementation and enforcement
of the terms of this Agreement, and all Parties hereto submit to the jurisdiction of the Court for
purposes of implementing and enforcing the settlement embodied in this Agreement.

10.18 This Settlement Agreement shall be governed by and construed in accordance with
the laws of the State of Florida.

10.19 This Agreement is deemed to have been prepared by counsel for all Parties, as a
result of arm’s-length negotiations among the Parties. Because all Parties have contributed
substantially and materially to the preparation of this Agreement, it shall not be construed more
strictly against one Party than another.

10.20 The time periods and/or dates described in this Agreement with respect to the giving
of notices and hearings are subject to approval and change by the Court or by written agreement
of Class Counsel and Defendant’s Counsel, without notice to Settlement Class Members. The
Parties reserve the right, by agreement and subject to Court approval, to grant any reasonable
extension of time that might be needed to carry out any of the provisions of this Agreement.

10.21 Where this Agreement requires notice to the Parties, such notice shall be sent via
email and postal mail to the undersigned counsel for Plaintiff and the Settlement Class as follows:
David P. Milian, dmilian@careyrodriguez.com, and Ruben Conitzer,

rconitzer@careyrodriguez.com, CAREY RODRIGUEZ MILIAN GonyYA, LLP, 1395 Brickell Avenue,

 

Suite 700, Miami, Florida 33131, and to via email and postal mail to counsel for Defendant as
follows: Eric J. Troutman, eric.troutman@squirepb.com, SQUIRE PATTON Bocas (US) LLP, 555

South Flower Street, 31% Floor, Lost Angeles, CA 90071, with a copy to Dennis Waggoner,

37
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 38 of 64 PagelID 10825

dennis. waggoner@hwhlaw.com, HILL WARD HENDERSON, 101 E. Kennedy Boulevard, Suite
3700, Tampa, FL 33602.

10.22 Except as otherwise provided herein, each Party shall bear its own legal and other
costs incurred in connection with the Released Claims, including the preparation and performance
of this Agreement.

10.23 The failure of a Party hereto to insist upon strict performance of any provision of this
Agreement shall not be deemed a waiver of such Party’s rights or remedies or a waiver by such
Party of any default by another Party in the performance or compliance of any of the terms of this
Agreement.

10.24 Should any part, term, or provision of this Agreement be declared or determined by
any court or tribunal to be illegal or invalid, the Parties agree that the Court may modify such
provision to the extent necessary to make it valid, legal, and enforceable. In any event, such
provision shall be separable and shall not limit or affect the validity, legality, or enforceability of
any other provision hereunder; provided, however, that the terms of this Section shall not apply
should any court or tribunal find any part, term, or provision of the release to be illegal or invalid
in any manner.

10.25 Each Party represents and warrants that such Party has not assigned or otherwise
transferred (via subrogation or otherwise) any right, title, or interest in or to any claims, causes of
action, or demands which were or could have been, or ever could be asserted against any Party and
that are released in this Agreement, or which were, could have been, or ever could be asserted
against any Party. Any Party that breaches the representations and warranties set forth in this
Section shall indemnify and hold harmless each other Party, its parents, subsidiaries, and affiliates,
and their respective owners, agents, attorneys, successors, heirs, assigns, administrators, officers,

directors, employees, and all other persons acting in concert with them from any and every claim

38
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 39 of 64 PageID 10826

or demand of every kind or character arising out of a breach by any such breaching Party of its
representations and warranties in this Section.

10.26 The Parties agree that the terms of this settlement shall remain confidential and not
be disclosed by any Party until the Agreement is filed in connection with the Preliminary Approval
Application.

The Parties also agree that before the entry of Final Approval of the settlement, they shall
not publish a press release or a release on the Internet concerning the settlement without the prior
written review and approval of Defendant. The Parties further agree that before the entry of Final
Approval of the settlement, if any print or electronic media outlet contacts any Party or its counsel
seeking information or a statement regarding the settlement, in the absence of a response agreed
on by all Parties, no information will be provided in response to such inquiries.

For the avoidance of any doubt, nothing in this Agreement prevents the Parties from making any
disclosures required to effectuate this Agreement or from making any disclosures required by

law.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE FOLLOWS.

39
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 40 of 64 PageID 10827

DocuSign Envelope ID: 580BF49B-81B0-4DC2-B3BE-05251CEB0070

ITIS SO AGREED TO BY THE PARTIES:

November 21 , 2019 BRYAN HANLEY

DocuSigaed by.

By:| »4+1~

Bryan Hahiléy, ifdividually and as representative of
the Class

November2- , 2019 TAMPA BAY SPORTS AND ENTERTAINMENT LLC
By:

Its: Actors Cb
/
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 41 of 64 PageID 10828

IT ISSO AGREED TO BY THE PARTIES:

 

November , 2019 BRYAN HANLEY
By:
Bryan Hanley, individually and as representative of
the Class

November Wf, 2019 TAMPA BAY SPORTS AND ENTERTAINMENT LLC

Its: At eine a
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 42 of 64 PageID 10829

IT IS SO STIPULATED BY COUNSEL:

November 25, 2019 CAREY RODRIGUEZ MILIAN GONYA, LLP

b

By: aE

David P. Milfan
dmilian@careyrodriguez.com
Ruben Conitzer
rconitzer@careyrodriguez.com
CAREY RODRIGUEZ MILIAN GONYA, LLP
1395 Brickell Avenue, Suite 700

Miami, Florida 33131

Tel: (305) 372-7474

Fax: (305) 372-7475

Attorneys for Class Representative and the
Settlement Class

 
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 43 of 64 PageID 10830

IT IS SO STIPULATED BY COUNSEL:

November , 2019
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 44 of 64 PagelD 10831

Exhibit “A”

 
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 45 of 64 PagelID 10832

 

 

TBSE Text Message Settlement
Case No. 8:19-CV-00550-CEH-CPT

Your claim must
UNITED STATES DISTRICT COURT FOR

be postmarked
on or before THE MIDDLE DISTRICT OF FLORIDA TBSE
» 2020 CLAIM FORM

 

 

 

 

 

To submit a Claim for a payment from the Settlement Fund, please fill out the Claim Form below and submit it via U.S.
mail to the address below. You may also file a Claim Form online at www.TBSETextMessageSettlement.com. The
deadline to file a claim online is 11:59 p.m. EST on » 2020. If you send in a Claim Form by regular
mail, it must be postmarked on or before , 2020.

 

*Name:

 

 

 

(First Name / M1 / Last Name or Business Name)

 

*Street Address I:

 

 

*Street Address 2:

 

 

 

*City:

 

 

*State:

 

 

 

 

*Zip Code: --

 

 

 

 

 

 

*Cellular Telephone Number: -- --

 

(Cellular Telephone Number that received one or more texts from Tampa Bay Lightning)

 

Telephone Number: -- --

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Telephone Number where you can be reached if different from above)

 

Email Address:

 

 

 

*] declare under penalty of perjury that to the best of my knowledge I received one (1) or more text messages as part of
TBSE’s BOLTS text club from March 6, 2015 through , 2020.

*Signature:

*Date: _

Questions? Visit www. TBSETextMessageSettlement.com or email info@@TBSETextMessageSettlement.com.
To submit by U.S. Mail, send to:

TBSE Text Message Settlement
c/o Settlement Administrator

 

*DENOTES INFORMATION YOU MUST PROVIDE TO HAVE A VALID CLAIM.
!

 
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 46 of 64 PagelD 10833

Exhibit “B”

 
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 47 of 64 PageID 10834

If You Received a Text Message from TBSE, You May Be Entitled to a Payment from a Class
Action Settlement

Si desea recibir esta notificacion en espaiiol, llamenos o visite nuestra pagina web.

A settlement has been reached in a class action lawsuit alleging that Tampa Bay Sports and
Entertainment (“TBSE”) sent text messages to wireless telephone numbers without consent of the
recipients in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227. TBSE denies the
allegations or that it committed any wrongdoing. The Court has not decided who is right.

Who’s Included? The Settlement includes all persons who are subscribers or users of cell phone
numbers that, after a keyword was texted to short code telephone number 61873, were sent at least one
text message in connection with TBSE’s Bolts Text Club. You received this email because records
show that you may be a Settlement Class Member.

What Are the Settlement Terms? TBSE has agreed to establish a Settlement Fund of up to
$2,250,000 from which all class members who submit a valid Claim Form will receive payment. The
Settlement Fund will be used to pay Class members a pro rata distribution, notice and administration
costs of the Settlement, attorneys’ fees and expenses incurred by counsel for the Settlement Class, and
an incentive award for Plaintiff who brought this action. The Settlement Fund will be at least
$1,400,000, and further, to the extent that the total number of valid Claims multiplied by $45.00 exceed
$1,400,000, then the Settlement Fund will be increased by $45.00 per Claim up to $2,250,000. All
Settlement Class Members who submit a timely and valid Claim Form will receive a check for a pro
rata of the total Settlement Fund.

How Can I Get a Payment? To receive a payment, you must submit a Claim Form by the deadline
stated below. You may download a Claim Form at the Settlement Website,
www.TBSETextMessageSettlement.com, or request a Claim Form by calling the Settlement
Administrator at the toll-free number below. To be valid, a Claim Form must be completed fully and
accurately, signed under penalty of perjury, and submitted timely. You may submit a Claim Form by
U.S. mail or file a Claim Form online. If you send in a Claim Form by U.S. mail, it must be postmarked
by , 2020. If you file a Claim Form online, then you must so file by 11:59 p.m.
EST on , 2020.

Your Other Options. If you do not want to be legally bound by the Settlement, you may exclude
yourself by , 2020. If you do not exclude yourself, you will release any claims
you may have, as more fully described in the Settlement Agreement, available at the Settlement
Website. You may object to the Settlement by , 2020. The Long Form Notice
available on the Settlement Website explains how to exclude yourself or object. The Court will hold a
Final Approval Hearing on » 2020, to consider whether to approve the
Settlement, a request for attorneys’ fees, and an incentive award of $10,000 to the Class Representative.
You may appear at the hearing, either yourself or through an attorney you hire, but you don’t have to.
For more information, call or visit the Settlement Website.

www.TBSETextMessageSettlement.com 1-(XXX) (XXX)-(XXXX)
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 48 of 64 PagelD 10835

 

TBSE TCPA Settlement Administrator PesTclAss Mall

c/o Settlement Administrator U.S. ‘pio

 

 

 

 

Legal Notice about a Class Action Settlement

<<BARCODE>>
<<CONFIRMATION NO>>

<«NAME1>>
«<< NAME2>>
<<ADDRESS >>
<«ADDRESS2>>
<<CITY, ST, ZIP>>

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

<<COUNTRY=>

a <<Mail ID>> Claim Form

ubmit a Claim for a payment from the Settlement Fund, please fill out the Claim Form below and send it by U.S.
mail. You may also submit a Claim Form online at www.tbsetextmessagesettlement.com. The deadline to file a claim
online is 11:59 p.m. EST on , 2020. If you send in a Claim Form by regular mail, it must be received
on or before . 2020.
*First Name: *MI: *Last Name:
*PYddTpSs:
*City: *State: *ZIP Code:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*Cellular Telephone Number that received one or more texts from TBSE:

 

 

 

 

 

 

 

 

 

Telephone Number where you can be reached if different {rom above:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

YourEmartyvddtess:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*] declare under penalty of perjury that to the best of my knowledge I received one (1) or more text messages as part of

 

 

 

 

 

 

 

 

 

 

 

the TBSE BOLTS text club from March 6, 2015 through , 2019.

*Signature: *Date (MM/DD/YY):

|_| *Denotes Information You Must Provide To Have A Valid Claim [|
Questions? Visit www. TBSEtextmessagesettlement.com or call 1-XXX-XXX-XXXX

 
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 49 of 64 PageID 10836

Exhibit “C”

 
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 50 of 64 PageID 10837

If You Received a Text Message from TBSE, You May Be Entitled to a
Payment from a Class Action Settlement.

Si desea recibir esta notificacién en espafiol, llamenos o visite nuestra pagina web.

A $2.25 million settlement has been reached in a class action lawsuit claiming that Tampa Bay Sports and Entertainment
LLC. (“TBSE”) sent text messages to wireless telephone numbers without consent of the recipients in violation of the
Telephone Consumer Protection Act, 47 U.S.C. § 227. TBSE denies the allegations in the lawsuit and the Court has not
decided who is right.

Who is Included? You received this postcard because TBSE’s records show that you may be a Settlement Class Member.

The Settlement includes all users or subscribers to cell phones who were sent one or more text messages as part of TBSE’s

BOLTS text club after that phone number was added to the club via the use o a keywordTBSE from March 6, 2015 through
, 2019.

What Are the Settlement Terms? TBSE has agreed to establish a Settlement Fund of up to $2,250,000 from which all
class members who submit a valid Claim Form will receive payment. The Settlement Fund will be used to pay Class
members a pro rata distribution, notice and administration costs of the Settlement, attorneys’ fees and expenses incurred
by counsel for the Settlement Class, and an incentive award for Plaintiff who brought this action. The Settlement Fund will
be at least $1,400,000, and further, to the extent that the total number of valid Claims multiplied by $45.00 exceed
$1,400,000, then the Settlement Fund will be increased by $45.00 per Claim up to $2,250,000. All Settlement Class
Members who submit a timely and valid Claim Form will receive a check for a pro rata of the total Settlement Fund.

How Can I Get a Payment? To get a payment you must submit a Claim Form online at
www.TBSEtextmessagesettlement.com or by U.S. mail on the attached tear-off Claim Form with pre-paid postage included
with this notice. If you send in a Claim Form by regular mail, it must be received on or before , 2020. The
deadline to file a Claim online is 11:59 p.m. EST on , 2020.

Your Other Options. If you do not want to be legally bound by the Settlement, you must exclude yourselfby

2020. If you do not exclude yourself, you will release any claims you may have, as more fully described in the
Settlement Agreement, available at the Settlement Website. You may object to the Settlement by » 2020.
The Long Form Notice available on the website listed below explains how to exclude yourself or object. The Court will hold
a Final Approval Hearing on 5 2020 to consider whether to approve the Settlement and a request for
attorneys’ fees of up to 35% of the Settlement Fund and for an Incentive Award of $10,000 to the Class Representative.
Motions for these fees and expenses will be posted on the Settlement Website when they are filed with the Court. You may
appear at the hearing, either yourself or through an attorney hired by you, but you don’t have to. For more information, call
or visit the website.

www.TBSETextMessageSettlement.com 1-XXX-XXX-XXXX

 

 

NO POSTAGE
NECESSARY
IF MAILED
IN THE
UNITED STATES

 

 

 

 

BUSINESS REPLY MAIL

FIRST-CLASS MAIL PERMIT NO 581 PORTLAND OR
POSTAGE WILL BE PAID BY ADDRESSEE

 

 

 
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 51 of 64 PageID 10838

es
es
TBSE TCPA Settlement

c/o Settlement Administrator

 

 
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 52 of 64 PagelD 10839

Exhibit “D”

 
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 53 of 64 PageID 10840

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

If You Were Sent a Text Message from Tampa
Bay Sports and Entertainment, LLC You May Be
Entitled to a Payment from a Class Action Settlement.

A federal court authorized this Notice. You are not being sued. This is not a solicitation from a lawyer.
e A Settlement Agreement, also referred to as the “Settlement,”' has been reached in a class action
lawsuit about whether Tampa Bay Sports and Entertainment LLC (“TBSE”) sent or caused to be sent
text messages to mobile telephone numbers without first obtaining express written consent of the
recipients in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”). TBSE
denies the allegations in the lawsuit and the Court has not decided who is right.

e The Settlement offers payments to Settlement Class Members who file valid Claims.

e Your legal rights are affected whether you act or do not act. Read this Notice carefully.

 

YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

 

SUBMIT A If you are a member of the Settlement Class, you must submit a completed
CLAIM FORM Claim Form to receive a payment. If the Court approves the Settlement
and it becomes final and effective, and you remain in the Settlement Class,
you will receive your payment by check.

 

EXCLUDE You may request to be excluded from the Settlement and if you do, you
YOURSELF will receive no benefits from the Settlement. However you will retain
your legal rights respecting any claim against TBSE.

 

OBJECT Write to the Court if you do not like the Settlement.

 

GO TO A HEARING Ask to speak in court about the fairness of the Settlement.

 

DO NOTHING You will not receive a payment if you fail to timely submit a
completed Claim Form, and you will give up your right to bring your
own lawsuit against the TBSE about the Claims in this case.

 

 

 

 

e These rights and options—-and the deadlines to exercise them—are explained in this Notice.

e The Court in charge of this case still has to decide whether to approve the Settlement. If it does, and
after any appeals are resolved, benefits will be distributed to those who submit qualifying Claim Forms.
Please be patient.

 

' Capitalized terms herein have the same meanings as those defined in the Settlement Agreement, a copy of which may
be found online at the Settlement Website below.

Questions? Call 1-XXX-XXX-XXXX or go to www. TBSETextMessageSettlement.com
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 54 of 64 PagelD 10841

 

WHAT THIS NOTICE CONTAINS

 

BASIC INFORMATION... eceeseeesecscsesessessesesesssssusseseseesasauesesesssessucseavesecsesssscsassssscsessavsvssucarseanaeeesaeas PAGE 3
Why is there a Notice?

What is this litigation about?

What is the Telephone Consumer Protection Act?

Why is this a class action?

Why is there a settlement?

WAWN

WHO IS PART OF THE SETTLEMENT. ..0........ccccsscssececcesccseccccesccsscsseseessesssseessecsssaecsucssesssscessscesssee sees PAGE 4
6. Who is included in the Settlement?
7. What if Iam not sure whether I am included in the Settlement?

THE SETTLEMENT BENEFITS... .ceccscssssssssssessescssesescsesesssseecscscaescsesesesssssesesecavacecavasanssasseeaeaeeecasees PAGE 4
8. What does the Settlement provide?
9. How dol file a Claim?

10. When will I receive my payment?

EXCLUDING YOURSELF FROM THE SETTLEMENT..........cccsccsssscsesessessessesssssessssesssasstssssusseseeecsens PAGE 5
11. How do I get out of the Settlement?

12. If Ido not exclude myself, can I sue the TBSE for the same thing later?

13, What am I giving up to stay in the Settlement Class?

14. If l exclude myself, can I still get a payment?

THE LAWYERS REPRESENTING YOU... ccccccsssssssessssssssescsesssssssssscssscscscsceacsessssscessescevavsvavassuees PAGE 5-6
15. Do [have a lawyer in the case?
16. How will the lawyers be paid?

OBJECTING TO THE SETTLEMENT. ..........cccccsssssssssssssessccscsescscsescsscsessssscscecscscscsesesesesvacsesessesearananes PAGE 6-7
17. How do I tell the Court I do not like the Settlement?
18. What is the difference between objecting and asking to be excluded?

THE FINAL APPROVAL HEARING wwe ccccccesssssssssesesssesesesssssacesssseesusessssscssesesescsececssscstssssssssssseeseacees PAGE 7
19. When and where will the Court decide whether to approve the Settlement?

20. Do I have to attend the hearing?

21. May I speak at the hearing?

TF YOU DO NOTHING Wc ccccesesssssesscesesesesesesesesssesesesssssesacecscsesescsnsscassassssseavscsescacessavasavavaveseasans PAGE 7
22. What happens if I do nothing at all?

GETTING MORE INFORMATION.........cccsssssssssesessescsesesesesessssssessssscsusscscscscsesssesssessasscavsvsuassassaneacaeacacae PAGE 7
23. How do I get more information?

Questions? Call 1-XXX-XXX-XXXX or go to www. TBSETextMessageSettlement.com
The deadline to submit your claim is , 2020

 
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 55 of 64 PageID 10842

BASIC INFORMATION

 

1. Why is there a notice?

 

A court authorized this Notice because you have aright to know about a proposed Settlement ofa class action lawsuit
known as Brvan Hanley, on behalf of himself and all others similarly situated, v. Tampa Bay Sports and
Entertainment, LLC, Case No. 28:19-CV-00550-CEH-CPT (M.D. Fla.) and about all of your options before the
Court decides whether to give Final Approval to the Settlement. This Notice explains the lawsuit, the Settlement,
and your legal rights.

Judge Charlene Honeywell of the United States District Court, Middle District of Florida is overseeing this case. The
person who sued, Bryan Hanley, is the “Plaintiff.” The company being sued, TBSE, is the “Defendant.”

 

| 2. What is this litigation about?

 

The lawsuit alleges that TBSE sent, or caused to be sent, advertisement or telemarketing text messages to Plaintiff's
wireless telephone number without obtaining his prior express written consent in violation of the Telephone
Consumer Protection Act 47 U.S.C. § 227 (“TCPA”) and seeks statutory damages under the TCPA on behalf of the
Plaintiff and a class of all individuals in the United States who received similar messages.

TBSE denies each and every allegation of wrongdoing, liability, and damages that were or could have been asserted
in the litigation and that the claims in the litigation would be appropriate for class treatment if the litigation were to
proceed through trial.

The Plaintiff's Complaint, the Settlement Agreement, and other case-related documents are posted on the Settlement
Website, TBSETextMessageSettlement.com. The Settlement resolves the lawsuit. The Court has not decided who
is right.

 

3. What is the Telephone Consumer Protection Act?

 

The Telephone Consumer Protection Act (commonly referred to as the “TCPA”) is a federal law that restricts calls
and texts made with the use of automated telephone equipment. The Plaintiff here alleged that TBSE sent or caused
to be sent text messages to individuals without the requisite prior written consent in violation of the TCPA. TBSE
denies that it did so.

 

| 4. Why is this a class action?

 

In a class action, one person called the “Class Representative” (in this case, Plaintiff Bryan Hanley) sues on behalf
of himself and other people with similar claims.

All of the people who have claims similar to the Plaintiffs are members of the Settlement Class, except for those
who exclude themselves from the class.

 

| 5. Why is there a settlement?

 

The Court has not found in favor of either Plaintiff or Defendant. Instead, both sides have agreed to a Settlement.
By agreeing to the Settlement, the parties avoid the costs and uncertainty ofa trial, and ifthe Settlement is approved
by the Court, Settlement Class Members will receive the benefits described in this Notice. TBSE denies all legal
claims in this case. Plaintiff and his lawyers think the proposed Settlement is best for everyone who is affected.

 

| 6. Who is included in the settlement?

 

Questions? Call 1-XXX-XXX-XXXX or go to www. TBSETextMessageSettlement.com
The deadline to submit your claim is , 2020

 
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 56 of 64 PageID 10843

The Settlement includes all persons who are users of, or subscribers to, cell phone numbers that, after a keyword
was texted to short code telephone number 61873, were sent at least one SMS text message in connection with the
Bolts Text Club. People who are included in the Settlement are called “Settlement Class Members” and are
collectively the “Settlement Class.”

Excluded from the Settlement Class are (A) TBSE, TBSE’s subsidiaries, parent companies, successors,
predecessors, and any entity in which their officers or directors have a controlling interest, TBSE’s officers and
directors, and their immediate family members; (B) Class Counsel; and (C) the judges who have presided over the
litigation and their immediate family members.

 

7. What If I am not sure whether I am included in the settlement? Te

 

If you are not sure whether you are in the Settlement Class or have any other questions about the Settlement, visit
the Settlement Website at TBSETextMessageSettlement.com or call the toll-free number,1-XXX-XXX-XXXX.
You also may send questions to the Settlement Administrator:

TBSE Text Message Settlement
c/o Settlement Administrator

 

| 8. What does the Settlement provide?

 

TBSE has agreed to pay up to $2,250,000 to create a cash Settlement Fund. $1,400,000 of the Settlement Fund
cannot be returned to TBSE for any reason. The Settlement Fund may be applied towards the Settlement depending
on the amount of persons who timely submit valid Claim Forms. To determine whether the Settlement Fund actually
paid out will increase beyond $1,400,000, each Settlement Class Member’s Claim will be multiplied by $45. The
Settlement Fund will be used to pay an attorneys’ fee award and an Incentive Award to the Class Representative.
The remainder of the Settlement Fund will be distributed as cash payments to Settlement Class Members who
submit valid Claims. The cash payments will be distributed on a pro rata basis to Settlement Class Members
depending on the number of valid Claims filed. Each Settlement Class Member may file one Claim and receive one
cash payment for each mobile telephone number texted.

 

9. How do I file a Claim?

 

If you qualify for a cash payment, you must complete and submit a valid Claim Form. You can file your Claim Form

online at www. TBSETextMessageSettlement.com or download a Claim Form from the Settlement Website and send

it by U.S. Mail to the address below. The deadline to file a Claim online or via mail is 11:59 p.m. EST on
, 2020.

 

If you received a Claim Form in the mail with a postcard suynmary of this Notice, simply complete, sign, and mail
the form by U.S. Mail to the address below. The postage is pre-paid and there is no need for a stamp.
Claim Forms submitted by mail must be received on or before 5 2020 to:

 

TBSE Text Message Settlement
c/o Settlement Administrator

No matter which method you choose to file your Claim Form, please read the Claim Form carefully and provide all
the information required. Only one Claim Form may be submitted per Settlement Class Member for each mobile
telephone number texted.

Questions? Call 1-XXX-XXX-XXXX or go to www. TBSETextMessageSettlement.com
The deadline to submit your claim is , 2020

 
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 57 of 64 PagelID 10844

 

10. When will I receive my payment?

 

Payments to Settlement Class Members will be made only after the Court grants Final Approval to the Settlement
and after any appeals are resolved (see “Final Approval Hearing” below). Ifthere are appeals, resolving them can
take time. Please be patient.

EXCLUDING YOURSELF FROM THE SETTLEMENT

If you do not want benefits from the Settlement, and you want to keep the right to sue or continue to sue TBSE on
your own about the legal issues in this case, then you must take steps to get out of the Settlement. This is called
excluding yourself—or it is sometimes referred to as “opting out” of the Settlement Class.

 

11. How do I get out of the Settlement?

 

To exclude yourself from the Settlement, you must send a timely letter by mail to:

CLASS ACTION OPT OUT
ATTN: TBSE Text Message Settlement

Your request to be excluded from the Settlement must be personally signed by you under penalty of perjury and
contain a statement that indicates your desire to be “excluded from the Settlement Class” and that, absent of
excluding yourself or “opting out,” you are “otherwise a member of the Settlement Class.”

Your exclusion request must be received by » 2020. You cannot ask to be excluded on the
phone, by email, or at the Settlement Website.

You may opt out of the Settlement Class only for yourself.

 

| 12. If I do not exclude myself, can I sue Defendants for the same thing later? Ea

 

No. Unless you exclude yourself, you give up the right to sue TBSE for the claims that the Settlement resolves. You
must exclude yourself from this Settlement Class in order to pursue your own lawsuit.

 

| 13. What am I giving up to stay in the Settlement Class? |

 

Unless you opt out of the Settlement, you cannot sue or be part of any other lawsuit against TBSE about the issues in
this case, including any existing litigation, arbitration, or proceeding. Unless you exclude yourself, all of the decisions
and judgments by the Court will bind you.

The Settlement Agreement is available at TBSETextMessageSettlement.com. The Settlement Agreement provides
more detail regarding the Releases and describes the Released Claims with specific descriptions in necessary,
accurate legal terminology, so read it carefully. You can talk to the law firms representing the Settlement Class listed
in Question 15 for free, or you can, at your own expense, talk to your own lawyer if you have any questions about
the Released Claims or what they mean.

 

14. If I exclude myself, can I still get a payment? |

 

No. You will not get a payment from the Settlement Fund if you exclude yourself from the Settlement

THE LAWYERS REPRESENTING YOU

Questions? Call 1-XXX-XXX-XXXX or go to www. TBSETextMessageSettlement.com
The deadline to submit your claim is » 2020
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 58 of 64 PageID 10845

 

| 15. Do I have a lawyer in this case?

 

Yes. The Court has appointed the following lawyers as “Class Counsel” to represent all members of the
Settlement Class.

David P. Milian, Esq. and Ruben Conitzer, Esq.
CAREY RODRIGUEZ MILIAN GONYA, LLP

You will not be charged for these lawyers. If you want to be represented by another lawyer, you may hire one to
appear in Court for you at your own expense.

 

16. How will the lawyers be paid? |

 

Class Counsel intend to request up to thirty-five percent of the value of the Settlement Fund for attorneys’ fees plus
reimbursement of reasonable, actual out-of-pocket expenses incurred in the litigation. The fees and expenses
awarded by the Court will be paid out of the Settlement Fund. The Motion for these fees and expenses will be posted
on the Settlement Website when they are filed with the Court. The Court will decide the amount of fees and
expenses to award.

Class Counsel will also request that an Incentive Award of $10,000.00 be paid from the Settlement Fund to the
Class Representative for being the representative on behalf of the whole Settlement Class.

OBJECTING TO THE SETTLEMENT

 

[ 17. How do I tell the Court that I do not like the Settlement? |

 

If you are a Settlement Class Member (and do not exclude yourself from the Settlement Class), you can object to
any part of the Settlement. To object, you must timely submit a letter that includes all of the following:

1. A heading that includes the case name and case number Brvan Hanley, on behalf of himself and all others
similarly situated, v. Tampa Bay Sports and Entertainment LLC, Case No. 8:19-CV-00550-CEH-CPT.

2. Your name, address, telephone number, the cell phone number at which you received text messages from
TBSE from March 7, 2015 through , 2019, and if represented by counsel, the name, bar
number, address, and telephone number of your counsel;

3. A signed statement stating, under penalty of perjury, that you received one or more text messages sent by
or on behalf of TBSE from March 7, 2015 through , 2019 and are a member of the
Settlement Class;

4. A statement of all your objections to the Settlement including your legal and factual basis for each
objection;

5. A statement of whether you intend to appear at the Final Approval Hearing, either with or without
counsel, and if with counsel, the name of your counsel who will attend;

6. The number of times in which you and/or your counsel and/or counsel’s law firm have objected to a class
action settlement within the five years preceding the date that you file the objection, the caption of each
case in which counsel or the firm has made such objection, and a copy of any orders related to or ruling
upon counsel’s or the firm’s prior objections that were issued by the trial and appellate courts in each listed
case;

7. A list of all persons who will be called to testify at the Final Approval Hearing in support of the objection;
and

Questions? Call 1-XXX-XXX-XXXX or go to www. TBSE TextMessageSettlement.com
The deadline to submit your claim is > 2020

 
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 59 of 64 PageID 10846

8. Any and all agreements that relate to the objection or the process of objecting —whether written or verbal
between you or your counsel and any other person or entity.

If you wish to object, you must file your objection with the Court (using the Court’s electronic filing system or in any
manner in which the Court accepts filings) and mail your objection to each of the following three (3) addresses, and
your objection must be received by , 2020.

 

Clerk of the Court Class Counsel Defendant’s Counsel

 

United States District Court for David P. Milian and Ruben Conitzer | Eric Troutman and Daniel Delnero
the Middle District of Florida Carey Rodriguez Milian Gonya, LLP Squire Patton Boggs (US) LLP
801 N. Florida Avenue Tampa, 1395 Brickell Avenue, Suite 700 555 South Flower Street, 31° Floor
FL 33602 Miami, FL 33131 Los Angeles, CA 90071

Dennis P. Waggoner
Hill Ward Henderson PA
3700 Bank of America Plaza
101 East Kennedy Boulevard
Tampa, FL 33602

 

 

 

 

 

18. What is the difference between objecting and asking to be excluded?

 

Objecting is telling the Court that you do not like something about the Settlement. You can object to the Settlement
only if you do not exclude yourself. Excluding yourself is telling the Court that you do not want to be part of the
Settlement. If you exclude yourself, you have no basis to object to the Settlement because it no longer affects you.

THE FINAL APPROVAL HEARING

The Court will hold a hearing to decide whether to approve the Settlement and any requests for fees and expenses
(“Final Approval Hearing”).

 

| 19. When and where will the Court decide whether to approve the Settlement? Ba

 

The Court has scheduled a Final Approval Hearing on >» 2020 at

at the First Street Courthouse Building 801 N. Florida Avenue Tampa in Tampa, FL 33602
in Courtroom 13A. The hearing may be moved to a different date or time without additional notice, so it is a good
idea to check www. TBSETextMessageSettlement.com for updates. At this hearing, the Court will consider whether
the Settlement is fair, reasonable, and adequate. The Court will also consider the requests by Class Counsel for
attorneys’ fees and expenses and for an Incentive Award to the Class Representative. If there are objections, the
Court will consider them at that time. After the hearing, the Court will decide whether to approve the Settlement. It
is unknown how long these decisions will take.

 

| 20. Do I have to attend the hearing? oe

 

No. Class Counsel will answer any questions the Court may have. But you are welcome to attend the hearing at
your own expense. If you send an objection, you do not have to come to Court to talk about it. As long as you
submitted your written objection on time to the proper addresses and it complies with all the other requirements set
forth above, the Court will consider it. You may also pay your own lawyer to attend the hearing, but it is not
necessary.

 

| 21. May I speak at the hearing? |

 

Questions? Call 1-XXX-XXX-XXXX or go to www. TBSETextMessageSettlement.com
The deadline to submit your claim is , 2020
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 60 of 64 PagelID 10847

You may ask the Court for permission to speak at the Final Approval Hearing. To do so, your timely filed objection
must include a statement of whether you intend to appear at the Final Approval Hearing (see Question 17 above).

You cannot speak at the hearing if you exclude yourself from the Settlement.

IF YOU DO NOTHING

 

| 22. What happens if I do nothing at all?

 

If you are a Settlement Class member and do nothing, meaning you do not file a timely Claim, you will not get
benefits from the Settlement. Further, unless you exclude yourself, you will be bound by the judgment entered by
the Court and you will release any claims and not recover any sum of money in connection with any claims you
may have.

GETTING MORE INFORMATION

 

23. How do I get more information?

 

This Notice summarizes the proposed Settlement. You are urged to review more details in the Settlement
Agreement. For a complete, definitive statement of the Settlement terms, refer to the Settlement Agreement at
www.TBSETextMessageSettlement.com. You also contact the Settlement Administrator by email at
info@TBSETextMessageSettlement.com, or by calling the toll-free number, 1-XXX-XXX-XXXX, or by writing
to:

TBSE Text Message Settlement, c/o Settlement Administrator, ; =, 5

 

Questions? Call 1-XXX-XXX-XXXX or go to www. TBSETextMessageSettlement.com
The deadline to submit your claim is » 2020
13314570v1

 
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 61 of 64 PagelID 10848

Exhibit “E”

 

 
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 62 of 64 PagelD 10849

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

BRYAN HANLEY, an individual on behalf of
himself and all others similarly situated,

Plaintiff,
CASE NO. 8:19-CV-00550-CEH-CPT
Vv.

TAMPA BAY SPORTS AND
ENTERTAINMENT LLC, a Delaware limited
liability company,

Defendant.

 

 

STIPULATION REGARDING UNDERTAKING
FORATTORNEYS’ FEES, COSTS, AND EXPENSES

Plaintiff Bryan Hanley and Defendant Tampa Bay Sports and Entertainment LLC
(“TBSE”) by and through and including their undersigned counsel, stipulate and agree as follows:

WHEREAS, proposed Class Counsel CAREY RODRIGUEZ MILIAN GONYA, LLP (“Class
Counsel”) (Plaintiff, TBSE, and Class Counsel, collectively the “Parties”) desires to give an
undertaking (the “Undertaking”) for repayment of their award of attorneys’ fees, costs, and
expenses approved by the Court, and

WHEREAS, the Parties agree that this Undertaking is in the interests of all Parties and in
service of judicial economy and efficiency.

NOW, THEREFORE, the undersigned Class Counsel, hereby submits itself, on its behalf
and on behalf of any successors in interest, to the jurisdiction of the Court for the purpose of
enforcing the provisions of this Undertaking.

Capitalized terms used herein without definition have the meanings given to them in the

Settlement Agreement.

 
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 63 of 64 PageID 10850

By receiving any payments pursuant to the Settlement Agreement, Class Counsel submits
to the jurisdiction of the United States District Court for the Middle District of Florida for the
enforcement of and any and all disputes relating to or arising out of the reimbursement obligation
set forth herein and the Settlement Agreement.

In the event that the Final Settlement Order and Judgment or any part of it is vacated,
overturned, reversed, or rendered void as a result of an appeal, or the Settlement Agreement is
voided, rescinded, or otherwise terminated for any other reason, Class Counsel, or any successor
in interest, shall, within twenty-eight (28) days repay to Defendant or Defendant’s insurers, based
upon written instructions provided by Defendant’s Counsel, the full amount of attorneys’ fees,
costs, and expenses paid to Class Counsel pursuant to the Settlement, including any accrued
interest.

In the event the attorneys’ fees, costs, and expenses awarded by the Court are vacated,
reversed, or rendered void as a result of an appeal, Class Counsel, or any successor in interest,
shall within twenty-eight (28) days repay to Defendant or Defendant’s insurers, based upon written
instructions provided by Defendant’s Counsel, the full amount of attorneys’ fees, costs, and
expenses paid to Class Counsel pursuant to the Settlement. In the event the attorneys’ fees, costs,
and expenses awarded by the Court are modified or reduced as a result of an appeal, Class Counsel,
or any successor in interest, shall within twenty-eight (28) days repay to Defendant or Defendant’s
insurers, based upon written instructions provided by Defendant’s Counsel, the difference between
the amount originally awarded by the district court and any modified or reduced amount ordered
by the appellate court.

This Undertaking and all obligations set forth herein shall expire upon finality of all direct

appeals of the Final Settlement Order and Judgment.
Case 8:19-cv-00550-CEH-CPT Document 78-1 Filed 11/26/19 Page 64 of 64 PageID 10851

In the event Class Counsel fails to repay to Defendant or Defendant’s insurer any of
attorneys’ fees and costs that are owed to it pursuant to this Undertaking, the Court shall, upon
application of TBSE, and notice to Class Counsel, summarily issue orders, including but not
limited to judgments and attachment orders against Class Counsel, and any successor(s) in interest.

The undersigned stipulates, warrants, and represents that he has actual and apparent
authority to enter into this stipulation, agreement, and undertaking on behalf of CAREY RODRIGUEZ
MILIAN GONYA, LLP.

This Undertaking may be executed in one or more counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same instrument.
Signatures by facsimile shall be as effective as original signatures.

The undersigned declare under penalty of perjury under the laws of the United States that

they have read and understand the foregoing and that it is true and correct.

IT IS SO STIPULATED THROUGH COUNSEL OF RECORD:

DATED: , 2019 CAREY RODRIGUEZ MILIAN GONYA, LLP

 

By: David P. Milian, on behalf of Carey Rodriguez Milian
Gonya, LLP
Attorneys for Plaintiff Bryan Hanley and Class Counsel

DATED: , 2019 TAMPA BAY SPORTS AND ENTERTAINMENT LLC

 

By:
